NUMBER 13-20-00362-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                           IN RE JASMINE B. CUELLAR


                    On Petition for Writ of Mandamus and
              Relator’s Emergency Motion for Temporary Relief


                                        ORDER

                Before Justices Hinojosa, Perkes, and Tijerina
                              Order Per Curiam

       Relator Jasmine B. Cuellar filed a petition for writ of mandamus and motion for

emergency relief in the above cause on August 19, 2020. Relator contends that the

Honorable Elia Cornejo Lopez, presiding judge of the 404th Judicial District Court of

Cameron County, Texas, abused her discretion, leaving relator without an adequate

appellate remedy, by granting the real party in interest, Adam T. Garcia, Jr.’s request for

temporary orders pending the trial court’s final ruling on his petition to modify the parent

child relationship.
       Through this original proceeding, relator seeks to vacate the trial court’s August

10, 2020, temporary order which prevents relator from relocating her children from

Cameron County, Texas to Harris County, Texas where relator currently resides, and

provides relator a deadline of thirty days to reestablish her residence in Cameron County

in order to maintain her right to designate the children’s primary residence. Through her

motion for emergency relief, relator seeks a temporary stay of the trial court’s temporary

order until such time as we may fully consider the petition for writ of mandamus.

       The Court requests that the real party in interest, Adam T. Garcia, Jr., or any others

whose interest would be directly affected by the relief sought, file a response to relator’s

petition for writ of mandamus and motion for emergency relief on or before August 27,

2020. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       Relator’s motion for emergency relief will be CARRIED WITH THE CASE pending

further order of the Court.

       IT IS SO ORDERED.

                                                                PER CURIAM

Delivered and filed the
20th day of August, 2020.




                                              2